UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2608



JOHN J. “SWARTZ” TRENT,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-72-L)


Submitted:   December 15, 1998            Decided:   January 15, 1999


Before HAMILTON and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John J. Trent, Appellant Pro Se. James Walter Hopper, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John J. “Swartz” Trent appeals the district court’s orders

dismissing as frivolous his claim for money damages against the

State of Virginia and denying injunctive relief.    We have reviewed

the record and the district court’s order dismissing his claim for

money damages as frivolous and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.   See Trent

v. Virginia, No. CA-98-72-L (W.D. Va. Oct. 15, 1998).    Because the

injunctive    relief Trent sought is no longer available, we dismiss

as moot his appeal from the district court’s order denying the in-

junction.    See Valley Forge Christian College v. Americans United

for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982)

(requirement for actual controversy is injury capable of being re-

dressed by favorable decision against defendant).    We deny Trent’s

motion to assign another district court judge.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                AFFIRMED IN PART, DISMISSED IN PART




                                  2